Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 28, 2021

                                        No. 04-21-00083-CV

                                      Daniel ROUNDTREE,
                                             Appellant

                                                  v.

                                     Chandravadan BHAKTA,
                                            Appellee

                    From the County Court at Law No. 3, Bexar County, Texas
                                Trial Court No. 2020CV04583
                            Honorable J Frank Davis, Judge Presiding


                                           ORDER

        Appellant’s brief was due to be filed by June 21, 2021. On June 28, 2021, we sent
appellant a notice that his brief had not been timely filed and requested an explanation from
appellant by July 8, 2021. Appellant has not filed a brief, motion for extension or time, or
explanation. It is therefore ORDERED that appellant file, within fifteen (15) days of the date of
this order, his brief and a written response reasonably explaining: (1) his failure to timely file a
brief, and (2) why appellee is not significantly injured by appellant’s failure to timely file a brief.
If appellant fails to timely file a brief and the written response, we will dismiss the appeal for
want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing
involuntary dismissal if an appellant fails to comply with a court order).




                                                       _________________________________
                                                       Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court